Exhibit 10.1

 

LOGO [g55639ex10_1pg001.jpg]    50 Washington Street, 11th Floor, Norwalk, CT
06854

 

Mr. David Price    298 Hogans Valley Way    Cary, NC 27513   
                June 25, 2010

EMPLOYMENT AGREEMENT

Dear David:

This letter agreement (“Agreement”) between you and EDGAR Online, Inc. (“EOL” or
the “Company”), contains the terms and conditions of your employment and
termination thereof.

1. Position & Compensation. You shall be employed as and perform the duties of
the Executive Vice President and Chief Financial Officer for EOL and its
subsidiaries. You will report to EOL’s Chief Executive Officer (“CEO”). You will
receive an annualized salary, payable in accordance with EOL’s regular payroll
practices, of at least $250,000, a $125,000 bonus opportunity based on annual
performance in your first year of employment, a one time $40,000 signing bonus
payable across 6 months, reimbursement of up to $60,000 in relocation expenses.
Your salary shall be subject to annual review and adjustment at the discretion
of EOL’s Board of Directors (the “Board”). Each year following your first year
of employment, your bonus opportunity will be based on annual performance
objectives as defined by EOL’s CEO. Your actual bonuses may be more or less than
the target bonus established by the CEO, and shall be dependent upon the extent
to which your actual performance meets, exceeds, or falls below the performance
objectives set forth by the CEO. Bonuses paid to you shall be paid in a single
lump sum, subject to lawful deductions, unless payment of the bonus amount in a
lump sum would violate any applicable law or regulation. To the extent
practicable, any bonuses paid to you shall be paid at such time as bonuses are
regularly paid to senior executives of EOL, but in any event shall be paid on or
before March 15 of the year following the year to which the bonus payment
relates.

You will be eligible to participate in the Company’s benefit plans including
Medical, Dental, Life, Short and Long Term disability and 401K on the first of
the month following your date of hire. You will accrue four weeks of vacation
per year.

You will receive 675,000 restricted shares of EDGAR Online, Inc. common stock on
the date you commence your employment, the terms of which shall be set forth in
a grant agreement, a form of which is attached hereto as Exhibit A. These shares
are being issued as an inducement grant under the NASDAQ rules and not under the
EOL 2005 Stock Award and Incentive Plan, as amended. The shares will vest in
equal installments on the first three anniversaries of such date. You will be
eligible for future grants of stock and stock options as the Compensation
Committee of the Board deems appropriate, based on overall corporate performance
and individual performance, and in accordance with the terms of the EOL 2005
Stock Award and Incentive Plan, as amended.

 

1



--------------------------------------------------------------------------------

2. Severance - For Cause. In the event your employment is terminated “For Cause”
by EOL, EOL shall only be liable for payment of your accrued salary and benefits
up to the date of termination. EOL shall have “Cause” to terminate your
employment if you are given written notice detailing the specific Cause event,
and fail to cure such event (if susceptible to cure) to the satisfaction of the
Board within the period of 30 days following such notice: (a) you fail to meet
performance objectives or perform material responsibilities set for your
position by the Board and CEO, except to the extent you become totally medically
disabled and cannot substantially perform the essential functions of your
duties, with or without reasonable accommodation (b) you fail or refuse to carry
out the reasonable and lawful directions of the Board concerning duties or
actions consistent with your position; (c) you engage in any conduct
constituting fraud, embezzlement, misappropriation of funds or breach of
fiduciary duty; (d) you engage in any conduct resulting in substantial loss to
EOL or substantial damage to EOL’s reputation; (e) you materially violate any
reasonable rules, regulations, policies, directions or restrictions of the
Company regarding employee conduct; or (f) you are grossly negligent in the
performance of your duties.

Notwithstanding anything to the contrary contained herein, your right to cure
shall not apply if you engage in habitual or repeated breaches.

3. Other Severance Provisions.

a. Without Cause; Good Reason.

Subject to Section 3.d. below, in the event your employment is terminated by EOL
without Cause (other than pursuant to Section 3.b. hereof) or you resign for
Good Reason (as defined below), EOL shall be obligated to continue your salary
payments for 6 months from your last date of employment, such payments to begin
within 30 days of the date of your termination and made through EOL’s regularly
scheduled payroll over the duration of such period. You will also be entitled to
a prorated share of any bonus for which you would have been eligible within the
6 months following your termination. If your employment is terminated without
Cause or you resign for Good Reason, EOL will also bear the cost of your COBRA
coverage for 6 months following your last date of employment. In addition, all
stock options and other restricted stock awards granted to you by EOL that are
based on scheduled vesting periods and are not performance-based, will continue
to vest under their predefined schedule (in an amount equivalent to 6 months of
monthly vesting) over the 6 months following the date of your termination and
remain exercisable for the remainder of the term of the stock option.

b. Change of Control.

Subject to Section 3.d. below, in the event there is a “Change of Control” of
EOL (as defined below) all stock options and other awards granted to you by EOL
shall immediately vest and remain exercisable by you for the remainder of the
original term of each stock option. In addition, in the event of a “Change of
Control” of EOL, EOL terminates your employment pursuant thereto without Cause
or you resign for Good Reason, EOL shall pay to you an amount equal to the sum
of 6 months of your annual base salary in effect immediately prior to such
termination in one lump sum paid within 10 days of your last day of employment
with EOL.

Notwithstanding any provision of this Section 3.b. to the contrary, EOL will pay
you the amount described in this Section 3.b. in a lump sum only if the
transaction constituting a Change of Control under this Agreement is also a
“change in control event” within the meaning of such term under section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
there under (the “Code”) and your employment is terminated under this
Section 3.b. within 6 months preceding or 2 years following such Change of
Control. If the transaction constituting the Change of Control is not a “change
in control event” within the meaning of section 409A of the Code or your
employment is terminated under this Section 3.b. after the 2-year period
following such Change of Control, then the amount described in this Section 3.b.
will be paid in installments as described in Section 3.a. above.

 

2



--------------------------------------------------------------------------------

If any payment or benefit you would receive pursuant to this Agreement
(“Payment”) would (i) constitute a “Parachute Payment” within the meaning of
section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, which such amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greatest amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If based on the
foregoing sentence a reduction in payments or benefits constituting “Parachute
Payments” is necessary so that no portion of the Payment is subject to the
Excise Tax, the Payment will be reduced on a nondiscretionary basis in such a
way as to minimize the reduction in the economic value deliverable to you. Where
more than one payment has the same value for this purpose and they are payable
at different times they will be reduced on a pro rata basis. All determinations
under this paragraph will be made by an independent accounting firm selected by
EOL.

For purposes of this Agreement, a “Change of Control” shall mean: (a) the
acquisition of 50% or more of EOL’s outstanding common stock or EOL’s voting
securities; (b) the sale of all or substantially all of the assets of EOL, other
than to a subsidiary of EOL, which is approved by EOL’s stockholders; or (c) the
reorganization, merger or consolidation of EOL into another entity, which is
approved by EOL’s stockholders.

c. Good Reason.

For purposes of this Agreement “Good Reason” shall be deemed to exist upon the
occurrence of any of the following events, without your express written consent,
unless such events are fully corrected in all material respects by the Company
within 30 days following written notification by you to the Company of the
occurrence of one of the reasons set forth below: (a) the relocation of the
Company’s place of business at which you are principally located to a location
that is greater than 90 miles commuting distance after you establish your
relocation residency or (b) significant reduction in your duties,
responsibilities, or position.

You shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within 90 days after the first
occurrence of such circumstances, and actually terminate employment within 60
days following the expiration of the Company’s cure period as set forth above.
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by the Executive.

d. Release.

In the event your employment terminates under Section 3.a. or 3.b. above, you
shall be required to first execute and deliver to EOL a general release of
liability, in substantially the form attached hereto as Exhibit B (subject to
such changes as EOL deems necessary or appropriate to comply with applicable law
at the time your employment terminates), prior to receiving any payments or
benefits to which you are entitled under this Agreement (other than earned but
unpaid base salary, bonus and benefits). Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of your execution of the
release, directly or indirectly result in you designating the calendar year of
payment and to the extent payment could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

3



--------------------------------------------------------------------------------

4. Section 409A Compliance.

 

  a. This Agreement is intended to comply with the requirements of section 409A
of the Code, and shall in all respects be administered in accordance with
section 409A of the Code. If any payment or benefit hereunder cannot be provided
or made at the time specified herein without incurring sanctions on you under
section 409A of the Code, then such payment or benefit shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall you, directly or
indirectly, designate the calendar year of payment.

 

  b. Notwithstanding any provision of this Agreement to the contrary, if it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Agreement as a result of your separation from service with
EOL to prevent any accelerated or additional tax under section 409A of the Code,
then EOL will postpone the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) that are not otherwise paid within the “short-term deferral
exception” and the “separation pay exception”, until the first payroll date that
occurs after the date that is six months following your separation of service
with EOL. If any payments are postponed due to such requirements, such postponed
amounts will be paid to you in a lump sum on the first payroll date that occurs
after the date that is six months following your separation from service with
EOL. If you die during the postponement period prior to the payment of postponed
amount, the amounts postponed on account of section 409A of the Code shall be
paid to the personal representative of your estate within 60 days after the date
of your death.

 

  c. All reimbursements provided under this Agreement will be made or provided
in accordance with the requirements of section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

5. Termination Due to Death and Disability. In the event of (i) your death or
(ii) subject to the requirements of applicable law, your involuntary termination
of employment by EOL on account of your disability (which shall be defined as a
physical or mental disability that, in EOL’s Board’s opinion, prevents you from
performing your duties for a period of three consecutive months, during which
period your salary and any other benefits you receive shall not be suspended or
diminished), all stock options and other awards granted to you by EOL that are
based on scheduled vesting periods and are not performance-based shall
immediately vest upon such date of death or termination by EOL following the
Board’s disability determination, whichever is applicable, and remain
exercisable by you or your estate for the remainder of the original term of each
stock option.

 

4



--------------------------------------------------------------------------------

6. Confidentiality. During your employment with EOL you will have access to
proprietary and confidential information of EOL. You acknowledge and agree that
any inventions created by you shall be the property of EOL and you hereby agree
to assign any patent or other rights in such inventions to EOL. In addition to
the foregoing, your confidentiality, non-disclosure and invention assignment
obligations will be subject to the terms of the Employee Confidentiality
Agreement you previously signed with EOL, the terms of which are hereby
incorporated by reference. You also agree that you will not use the Confidential
Information for purposes of competition with EOL or as a basis for or to assist
in creating a competing product or service to that offered by or the Company,
and that you will not use the information you receive to assist another company
in reverse engineering EOLs products, services, software or processes to create
another like service or software that EOL provides.

7. Non-solicit; Non-compete. In consideration of your employment and the terms
of this Agreement, you agree that for a period of 6 months following the
termination of your employment from EOL, regardless of reason, you will not
directly or indirectly, contact, solicit or direct any person, firm, or
corporation to contact or solicit, any of EOL’s customers, prospective
customers, or business partners for the purpose of selling or attempting to
sell, any products and/or services that are the same or substantially similar to
the products and services provided by EOL to its customers during your
employment. In addition, you will not (a) disclose the identity of any such
business partners, customers, or prospective customers, to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever;
(b) directly or indirectly, engage or carry on in any manner (including, without
limitation, as principal, shareholder, partner, lender, agent, employee,
consultant, or investor (other than a passive investor with less than a 5%
interest), trustee or through the agency of any corporation, partnership,
limited liability company, or association) in any business that is in
competition with the business of EOL and has an office located within 150 miles
of EOL’s New York City office; or (c) solicit on your own behalf or on behalf of
any other person, the services of any person who is an employee of EOL, or
solicit any of EOL’s employees to terminate employment with EOL.

8. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or your employment with the Company shall be settled exclusively
by arbitration, conducted before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne entirely by the Company.

8. Miscellaneous. This Agreement, together with any and all equity or other
compensation and/or benefit related agreements or arrangements entered into by
and between you and EOL from time to time, as well as the Employee
Confidentiality Agreement by and between you and EOL dated     , the indemnity
agreement by and between you and EOL dated     , EOL’s Code of Conduct, EOL’s
employee handbook and other EOL employee policies and procedures as may be in
effect from time to time, contains the full and complete understanding between
yourself and EOL with respect to your compensation and post employment
obligations with EOL as set out above. No statement, representation, warranty or
covenant has been made by either party with respect thereto except as expressly
set forth herein. These terms shall not be modified or amended without the
written consent of you and EOL. If any term or condition set forth in this
letter agreement is found by a court to be unenforceable, then the remaining
terms and conditions will remain in full force and effect. Terms and conditions
found to be unenforceable, if any, will be modified by the court to conform to a
provision that most closely expresses the intent of the unenforceable term or
condition. This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

Kindly indicate your acceptance of the terms contained herein by signing below
and returning the original to my attention.

 

Sincerely, LOGO [g55639tx_pg006.jpg] Philip Moyer CEO & President

 

Accepted and Agreed to by:

/s/ David Price

David Price

 

Date

 

6



--------------------------------------------------------------------------------

Exhibit A

EDGAR ONLINE, INC.

RESTRICTED STOCK GRANT

This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of June     ,
2010 (the “Date of Grant”), is delivered by EDGAR Online, Inc. (the “Company”),
to David Price (the “Grantee”).

RECITALS

WHEREAS, the independent members of the Board of Directors of the Company (the
“Board”) have authorized this restricted stock grant to the Grantee granted
simultaneously with the Grantee’s commencement of employment with the Company as
its Chief Financial Officer;

WHEREAS, the Board intends for this restricted stock grant to qualify as an
inducement grant under the NASDAQ rules;

WHEREAS, while the Company maintains the EDGAR Online, Inc. 2005 Stock Award and
Incentive Plan, as amended (the “Plan”), which provides for the grant of
restricted stock of the Company, this restricted stock grant is made outside of
the Plan but the parties have agreed that the terms of the Plan shall be
incorporated into this Agreement by reference, including, without limitation,
capitalized terms used but not defined herein. [A copy of the Plan, as amended
from time to time, is available on the Company’s intranet portal]; and

WHEREAS, all references in this Agreement to the “Board” shall be deemed to
refer to the committee if a committee has been appointed to administer stock
grants made outside of the Plan.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual provisions
and covenants contained herein and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Company and the Grantee,
intending to be legally bound, hereby agree as follows:

1. Restricted Stock Grant. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants the Grantee 675,000 shares of common stock
of the Company, subject to the restrictions set forth below (the “Restricted
Stock”). Shares of Restricted Stock may not be transferred by the Grantee or
subjected to any security interest until the shares have become vested pursuant
to this Agreement.

2. Vesting and Nonassignability of Restricted Stock.

(a) The shares of Restricted Stock shall become vested, and the restrictions
described in this Paragraph 2 shall lapse as to one-third of the shares of
Restricted Stock on each of the first three anniversaries of the Date of Grant;
provided that the Grantee continues to be employed by, or provide service to,
the Company, a Subsidiary or an Affiliate (together, the “Employer”) from the
Date of Grant until the applicable vesting date. The vesting of the Restricted
Stock shall be



--------------------------------------------------------------------------------

cumulative, but shall not exceed 100% of the shares. If the foregoing schedule
would produce fractional shares, the number of shares of Restricted Stock that
vest shall be rounded down to the nearest whole share.

(b) Notwithstanding the terms of Paragraph 2(a) above, if the Grantee ceases to
be employed by, or provide service to, the Employer on account of an involuntary
termination of the Grantee by the Employer other than for Cause (as defined in
that certain employment agreement by and between the Grantee and the Employer
dated June __, 2010 (the “Employment Agreement”) or on account of a resignation
by the Grantee for Good Reason (as defined in the Employment Agreement) and not
due to the Grantee’s death or Disability (as defined in the Employment
Agreement), the shares of Restricted Stock that would have vested during the
six-month period following the Grantee’s termination date based on the vesting
schedule set forth in Paragraph 2(a) above, shall vest during such six-month
period in accordance with the schedule set forth in Paragraph 2(a) above.

(c) Notwithstanding the terms of Paragraph 2(a) above, if a Change of Control
(as defined in the Employment Agreement) occurs while the Grantee is employed
by, or providing service to, the Employer, any shares of Restricted Stock that
are not then vested shall automatically accelerate and become fully vested as of
the date of the Change of Control.

(d) Except as provided in Paragraphs 2(b) and 2(c) above, if the Grantee ceases
to be employed by, or provide service to, the Employer for any reason before the
Restricted Stock fully vests, the shares of Restricted Stock that are not then
vested shall be forfeited and must be immediately returned to the Company.

(e) During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee. Any attempt to
assign, transfer, pledge or otherwise dispose of the shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.

3. Issuance of Certificates.

(a) If certificates representing Restricted Stock are registered in the name of
the Grantee, the Board may require that such certificates bear an appropriate
legend referring to the term, conditions and restrictions applicable to the
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Grantee deliver a stock power to the Company,
endorsed in blank, relating the Restricted Stock. During the Restriction Period,
the Grantee shall receive any cash dividends with respect to the shares of
Restricted Stock, may vote the shares of Restricted Stock and may participate in
any distribution pursuant to a plan of dissolution or complete liquidation of
the Company. In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.

 

-2-



--------------------------------------------------------------------------------

(b) When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Paragraph 2 of this Agreement.

(c) The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.

4. Grant Subject to Board Determinations. This Agreement is subject to
interpretations, regulations and determinations by the Board, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares,
(c) changes in capitalization of the Company, and (d) other requirements of
applicable law. The Board shall have the authority to interpret and construe the
grant, and its decisions shall be conclusive as to any questions arising
hereunder.

5. Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the Restricted Stock. Subject
to Board approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to the Restricted Stock by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

6. Section 83(b) Election. The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the Restricted Stock, the Grantee may file
an election with the Internal Revenue Service, within 30 days of the execution
of this Agreement, electing pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, (the “Code”) to be taxed currently on any difference
between the purchase price of the Restricted Stock and their fair market value
on the date of purchase. Absent such an election, taxable income will be
measured and recognized by the Grantee at the time or times at which the
forfeiture restrictions on the Restricted Stock lapse. The Grantee is strongly
encouraged to seek the advice of his own tax consultants in connection with the
issuance of the Restricted Stock and the advisability of filing of the election
under Section 83(b) of the Code. A form of election under Section 83(b) is
attached hereto as Exhibit A for reference.

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.

7. No Employment or Other Rights. This grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of the Employer and
shall not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

 

-3-



--------------------------------------------------------------------------------

8. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

9. Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

10. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Lauren Zinman at 50 Washington Street,
11th Floor, Norwalk, CT 06854, and any notice to the Grantee shall be addressed
to such Grantee at the current address shown on the payroll of the Employer, or
to such other address as the Grantee may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.

[SIGNATURE PAGE FOLLOWS]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

EDGAR ONLINE, INC. By:  

 

Name:  

 

Title:  

 

I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of this Agreement. I hereby further agree that
all of the decisions and determinations of the Board shall be final and binding.

 

Grantee:  

 

 

-5-



--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED

The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:

 

  (1) Name of taxpayer making election: David Price

Address: 298 Hogans Valley Way, Cary, NC 27513

Social Security Number:                                          
                   

Tax Year for which election is being made: 2010

 

  (2) The property with respect to which the election is being made consists of
675,000 shares of common stock of EDGAR Online, Inc. (the “Company”).

 

  (3) Date the property was transferred: June     , 2010 (the “Date of Grant”).

 

  (4) The stock is subject to forfeiture to the Company if the taxpayer ceases
to be employed by, or provide service to, the Company during the restriction
period. The restriction period lapses as to one-third of the stock on each of
the first, second and third anniversaries of the Date of Grant, if the taxpayer
is employed by, or providing service to, the Company from the Date of Grant
until the applicable vesting date.

 

  (5) The fair market value at the time of the transfer of the stock (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $             per share.

 

  (6) The amount paid for the stock is $0 per share ($0 aggregate
consideration).

 

  (7) A copy of this statement has been furnished to the Company (and to the
transferee of the stock, if different from the taxpayer) as required by
§1.83-2(d) of the Regulations.

 

  (8) This statement is executed as of                     .

 

 

Taxpayer

 

-6-



--------------------------------------------------------------------------------

INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION

Attached is a form of election under section 83(b) of the Internal Revenue Code.
If you wish to make such an election, you should complete, sign and date the
election and then proceed as follows:

1. Execute three counterparts of your completed election (plus one extra
counterpart for each person other than you, if any who receives property that is
the subject of your election), retaining at least one photocopy for your
records.

2. Send one counterpart to the Internal Revenue Service Center with which you
will file your Federal income tax return for the current year (e.g., Atlanta, GA
for North Carolina residents) via certified mail, return receipt requested. THE
ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS FROM THE
ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION – NO WAIVERS,
LATE FILINGS OR EXTENSIONS ARE PERMITTED.

3. Deliver one counterpart of the completed election to the Company for its
files.

4. If anyone other than you (e.g., one of your family members) will receive
property that is the subject of your election, deliver one counterpart of the
completed election to each such person.

5. Attach one counterpart of the completed election to your Federal income tax
return for this year when you file that return next year.

 

-7-



--------------------------------------------------------------------------------

Exhibit B

FORM OF RELEASE

1.                      agrees that, in exchange for the consideration set forth
in the Agreement, he releases and forever discharges, to the maximum extent
permitted by law, EDGAR Online, Inc. (“EOL”) and each of the other “Releasees”
as defined below, from any and all claims, causes of action, complaints,
grievances, lawsuits or liabilities of any kind (collectively, “Claims”) as
described below which                     , his heirs, agents, administrators or
executors have or may have against EOL or any of the other Releasees.

a. By agreeing to this Release,                      agrees that he is waiving,
to the maximum extent permitted by law, any and all Claims which he has or may
have against the Releasees arising out of or relating to any conduct, matter,
event or omission existing or occurring before the date he executes this
Release, including but not limited to the following:

 

  i. any Claims having anything to do with                     ’s employment
with EOL and/or any of its parent, subsidiary, related and/or affiliated
companies;

 

  ii. any Claims having anything to do with the separation of
                    ’s employment with EOL and/or any of its parent, subsidiary,
related and/or affiliated companies;

 

  iii. any Claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind;

 

  iv. any Claims for reimbursement of expenses of any kind;

 

  v. any Claims for attorneys’ fees or costs;

 

  vi. any Claims under the Employee Retirement Income Security Act (“ERISA”);

 

  vii. any Claims of discrimination and/or harassment based on age, sex, race,
religion, color, creed, disability, handicap, citizenship, national origin,
ancestry, sexual orientation, or any other factor protected by Federal, State or
Local law as enacted or amended, including, but not limited to, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e; the Civil Rights Act of 1866, the
Age Discrimination in Employment Act, 29 U.S.C. § 621 (including the Older
Worker’s Benefit Protection Act); the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101; the Rehabilitation Act of 1973, 29 U.S.C. § 701; the Family
and Medical Leave Act, 29 U.S.C. § 2601; the Equal Pay Act, the Workers
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, the New York Human
Rights Law, the New York Labor Law, the New York Executive Law, the New York
Wage and Hour Laws, the New York Civil Rights Law, the Connecticut Fair
Employment Practices Act, the Connecticut Unfair Trade Practices Act, the
Connecticut Wage Hour and Wage Payment Laws, the Connecticut Family and Medical
Leave Act, each as amended, the common law of the State of Connecticut and the
State of New York.

 

  viii. any Claims under the Sarbanes-Oxley Act;

 

1



--------------------------------------------------------------------------------

  ix. any Claims for violation of public policy;

 

  x. any whistleblower or retaliation Claims;

 

  xi. any Claims for emotional distress or pain and suffering; and/or

 

  xii. any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.

b. The term “Releasees” includes: EOL and any parent, subsidiary, related or
affiliated companies, and each of their past and present employees, officers,
directors, attorneys, owners, shareholders, partners, insurers, benefit plan
fiduciaries and agents, and all of their respective successors and assigns.

c. This Release includes all Claims known or unknown by                     ,
those that he may have already asserted or raised, as well as those that he has
never asserted or raised.

2. EOL agrees that it fully and forever waives, releases, acquits and discharges
                     from any and all claims, actions, charges, complaints,
grievances and causes of action of whatever nature, whether now known or
unknown, that exist or may in the future exist arising from or relating to
events, acts or omissions from the beginning of time until the date
                     signs this Release.

3.                      agrees that this Release does not waive or release any
rights or claims that he may have under the Age Discrimination in Employment Act
of 1967 which arise after the date he executes this General Release.
                     acknowledges and agrees that his separation from employment
with EOL in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

4.                      agrees that he hereby waives, to the extent permitted by
law, all rights to sue or obtain equitable, remedial or punitive relief from any
or all Releasees of any kind whatsoever, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the foregoing,                      acknowledges that he is not
waiving and is not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that he disclaims
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

5.                      agrees that neither this Release, nor the furnishing of
the consideration for this Release, shall be deemed or construed at any time to
be an admission by EOL, any Releasees or himself of any improper or unlawful
conduct.

6.                      agrees that he has not relied on any advice from EOL or
its attorneys concerning the tax consequences of the consideration provided for
this Release, but is relying on his own judgment and advice of his personal
counsel and/or accountant or other tax professional.                     
expressly acknowledges and warrants that he is, and shall be, responsible for
all federal, state, and local tax liabilities which may result from the
consideration provided for this Release, and hereby warrants that EOL shall bear
no responsibility for any such tax liabilities.

 

2



--------------------------------------------------------------------------------

7.                      agrees that this Release is confidential and agrees not
to disclose any information regarding the terms of this Release, except to
immediate family and any tax, legal or other counsel that he has consulted
regarding the meaning or effect hereof or as required by law, and he will
instruct each of the foregoing not to disclose the same to anyone. EOL agrees to
disclose any such information only to any tax, legal or other counsel of EOL as
required by law.

8. Any non disclosure provision in this Release does not prohibit or restrict
                     (or his attorney) from responding to any inquiry about this
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other self
regulatory organization or governmental entity.

9. Notwithstanding anything in this Release to the contrary, this Release shall
not relinquish, diminish, or in any way affect any right or claim arising out of
(i) any breach by EOLor by any Releasee of the Agreement after the date hereof,
(ii) to the extent arising out of                     ’s service as an employee,
officer or director of EOL on or prior to the date of termination, any such
claims or potential claims for indemnification, advancement or to the benefits
of EOL’s directors’ and officers’ liability insurance policies as in effect from
time to time, in accordance with EOL’s charter or bylaws, or under any separate
agreement between                      and EOL, (iii) any claims for vested
accrued benefits under any employee benefit plans, (iv) any claims arising after
the date                      signs this Release, or (v) or any claims that
cannot by law be waived.

10. Whenever possible, each provision of this Release shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

7. This Release shall be governed by and construed in accordance with the laws
of the State of New York. In the event of dispute of this agreement you hereby
consent to the exclusive jurisdiction of the courts located in New York.

BY SIGNING THIS RELEASE,                      REPRESENTS AND AGREES THAT:

 

1. HE HAS READ IT CAREFULLY;

 

2. HE UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT HE IS GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3



--------------------------------------------------------------------------------

3. HE HAS NOT RELIED ON ANY REPRESENTATIONS, PROMISES OR AGREEMENTS OF ANY KIND
MADE TO HIM IN CONNECTION WITH HIS DECISION TO ACCEPT IT, EXCEPT FOR THOSE SET
FORTH IN THE AGREEMENT AND RELEASE;

 

4. HE VOLUNTARILY CONSENTS TO EVERYTHING IN IT;

 

5. HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAS
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, HAS CHOSEN NOT TO DO SO OF
HIS OWN VOLITION;

 

6. HE HAS HAD AT LEAST [21][45] DAYS FROM THE DATE OF HIS RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE HIS RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT HIS REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45] DAY PERIOD;

 

7. HE UNDERSTANDS THAT HE HAS SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

8. HE HAS SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF
ANY COUNSEL RETAINED TO ADVISE HIM WITH RESPECT TO IT; AND

 

9. HE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY HIM.

 

Dated:  

 

     

 

                EDGAR Online, Inc.     Dated:  

 

                            BY:  

 

   

 

4